Citation Nr: 9902446	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-29 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for malaria.

Entitlement to a total rating based upon individual 
unemployabilty due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  The 
veteran, who had active service from May 1942 to May 1946, 
appealed that decision to the BVA and the case was forwarded 
to the Board for review. 

The issue of a total rating based upon individual 
unemployabilty due to service-connected disability will be 
addressed in the REMAND portion of this decision.  Inasmuch 
as the veteran has testified that he is seeking an increased 
rating for PTSD, that claim is not before the Board and is 
referred to the RO for appropriate action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has been plagued by symptoms of 
malaria since service.  He asserts that he has had recurrent 
episodes of chills and fever for which he has self-medicated 
but for which he has received no significant medical 
treatment.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against his claim for an increased evaluation for 
malaria.


FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2. The current manifestations of the veterans malaria 
include complaints of a history of fevers, chills, and hot 
flashes without confirmed relapse or current clinical 
manifestations.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.10, 4.88b, Diagnostic Code 6304 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that his service-connected malaria is at 
least 10 percent disabling.  He asserts that he has 
experienced chills and fever through the years since service.  
This world war II era veteran was treated for malaria while 
in service.  His service-connected malaria has been rated 
noncompensable with an effective date of November 1947.  
Medical records associated with the veterans claim for 
increase fail to show treatment for or medically documented 
signs of malaria.  

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The noncompensable evaluation in this case has been assigned 
to the veterans malaria pursuant to the provisions of 38 
C.F.R. § 4.88b, Diagnostic Code 6304. Under this diagnostic 
code, a relapse of malaria will be rated only after 
confirmation by the presence of malarial parasites in blood 
smears. Thereafter, residuals of malaria are to be rated 
under the appropriate body system.  

Based upon the evidence, the Board concludes that the current 
noncompensable evaluation most accurately represents the 
veterans disability picture. Significantly, no recognized 
residuals of malaria were found during several years of 
recent outpatient treatment at the VA and there is no 
objective evidence that the veteran has experienced any 
relapses or residuals of malaria since the 1940s.  As such, 
in the absence of the requisite medical evidence showing 
malarial parasites, a compensable rating is precluded.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Courts holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned nocompensable evaluation), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  There are no identifiable current manifestations 
of malaria.  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In denying the veterans claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veterans claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for malaria is 
denied.


REMAND

The Board is of the opinion that additional action is 
required by the RO prior to any further review by BVA of the 
veteran's claim for entitlement to a total rating based upon 
individual unemployabilty due to service-connected 
disability.  Specifically, the veteran urges that his PTSD 
symptoms have worsened, are more than 50 percent disabling 
and in fact render him unable to work.  He has requested an 
additional examination to determine the severity of his PTSD 
and he asserts that his claim for an increased evaluation for 
PTSD is inextricably intertwined with his claim for TDIU.  
Although the claim for an increased evaluation for PTSD and 
the claim for TDIU were denied in the same December 1996 
rating decision, the veterans statements subsequent to that 
denial referred to his intent to appeal his claim for 
unemployability.  However, as noted in the introduction 
section of this decision, the veterans testimony suggests a 
desire to develop his PTSD claim as well.  Thus, although 
that issue is not presently before the Board, the Board notes 
that PTSD is the veterans only compensable disorder and 
that, as such, ascertaining the current level of disability 
presented by that condition would be helpful.  The Board also 
notes that substantive changes were made by regulatory 
amendments effective November 7, 1996, to the schedular 
criteria for evaluating psychiatric disorders, as defined in 
38 C.F.R. §§ 4.125-4.132 (now codified at 38 C.F.R. §§ 4.125-
4.130) See 61 Fed. Reg. 52695- 52702 (1996). 

Considering the foregoing, in particular the request for 
examination by both the veteran and his representative, and 
noting that VA is obligated to develop relevant evidence 
which may include medical examinations, the Board concludes 
that an additional VA examination would be helpful to 
ascertain the status of the veterans PTSD.  See Perry v. 
Brown, 9 Vet. App. 2, 6 (1996). 

Therefore, in light of the foregoing, the Board finds that 
additional development is necessary. Accordingly, this case 
is REMANDED to the RO for the following:

1. The veteran should be afforded a VA examination 
to determine the current manifestations and 
severity of his PTSD.  The veteran is informed that 
if he fails to report for the scheduled 
examination, his claim may be denied.  See 
38 C.F.R. § 3.665 (1998).  The examiner should 
conduct any and all necessary evaluations, studies 
and testing. The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings.  Since it is important "that each 
disability be viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1996), copies of all pertinent 
medical records in the appellants claims file or, 
in the alternative, the claims file, should be made 
available to the examiner for review.

2. After completion of the above development, the 
RO should readjudicate the case based on the 
additional information. If the determination 
remains adverse to the veteran, then both the 
veteran and his representative should be provided 
with a supplemental statement of the case, and be 
afforded the appropriate time in which to respond.

The purpose of this REMAND is to accord due process of law. 
The Board does not intimate any opinion as to the merits of 
these claims, either favorable or unfavorable, at this time. 
The veteran is free to submit any additional evidence in 
connection with the current appeal. No action is required of 
the veteran until further notification.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
